Citation Nr: 0600492	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for heart murmur.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 11, 1976 to July 6, 
1976.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

During the course of the current appeal, the veteran 
introduced new issues, one of which was merged into the 
current appeal as identified on the front cover as issue #2.  
The other issue, entitlement to service connection for 
emphysema was later withdrawn by the veteran, in writing, and 
is not part of the current appeal.

Issue # 2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonably available evidence is in the file for an 
equitable disposition of the current appeal on issue #1.

2.  The evidence of record reflects that bilateral defective 
hearing was shown at entrance into service.

3.  The competent and probative medical evidence shows that 
there was no significant change, increase or lasting 
alteration in the pathology of the veteran's pre-existing 
hearing loss attributable to service. 



CONCLUSION OF LAW

Preexisting bilateral defective hearing was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  A notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2005) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The veteran has been given the specifics of the relevant 
regulations in a variety of forms, through letters, 
statements and supplemental statements (SOCs), (SSOCs), 
respectively, in correspondence, at a hearing, etc.  And to 
the extent possible, development has been undertaken herein.  

The veteran has given names of various institutions wherein 
he has received care since service.  The records from each 
have been sought, and any records which were acquired are now 
in the file (and, in pertinent part, are described below).  

However, it is noteworthy that the resolution of issue #1 in 
this appeal is fairly well addressed and contained from an 
evidentiary standpoint within the service records themselves.  
Additional private clinical records from the period since 
service are in the file, and a recent private audiometric 
evaluation is also of record.

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  In this case, there is competent 
evidence during service regarding the question of 
aggravation.  Subsequent competent and probative evidence 
does not tend to link hearing loss with service.  
Accordingly, a further examination is not necessary in this 
case.  

The appellant has indicated that he is aware of what is 
required in the way of evidence and both he and his 
representative have specifically indicated that nothing 
further is known to now exist which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.  

Service Connection: Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a General 
Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], held that 
to rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It 
further states that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.[rendering that 
section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Defective Hearing
Factual Background

On the veteran's initial induction examination, dated June 
11, 1976, an overall hearing acuity profile of "2" was 
recorded.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); [Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities; " the "L" is indicative of the 
"lower extremities; " the "H" reflects the state of the 
"hearing and ear; " the "E" is indicative of the eyes; and 
the "S" stands for psychiatric condition).].  

On the initial audiological evaluation dated June 11, 1976, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
NR
70
LEFT
30
25
25
NR
75

It was stated thereon that he was to be retested on that same 
date with annotation of the associated audiometric findings.  
That report (and the raw test score) is found in the file 
attached to the induction examination report.

On the second (retest) audiological evaluation on that same 
date, June 11, 1976, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
NR
70
LEFT
25
20
35
NR
25

A subsequent, undated audiological evaluation, showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
NR
20
LEFT
30
25
10
NR
25

The evaluator noted that these findings showed hearing within 
normal limits at those levels by speech, bilaterally.

On an audiometric evaluation conducted 10 days later, on June 
21, 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
NR
80
LEFT
35
40
50
NR
85

These averaged out to 40 decibels in the right ear and 42 
decibels in the left ear.  He was again scheduled for hearing 
evaluation the following day.

On an audiometric evaluation on June 22, 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
50
55
90
LEFT
45
45
55
NR
95

These averaged out to 45 decibels in the right ear and 48 
decibels in the left ear.  

On the separation examination, also dated that same date, 
June 22, 1976, for the designated purpose of Medical Board 
assessment, the veteran stated that he was hard of hearing.  

Additional audiometric testing was undertaken at that time, 
(the second rest in that single day and the third test in two 
consecutive days), which showed, pure tone thresholds, in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
85
95
85
LEFT
85
85
90
105
105

When asked for his reasoning, the veteran then provided the 
following explanation for asking to leave the service:  "I 
can not hear very well, some times I have ringing sounds in 
my ears.  My left ankle has been fractured last April and I 
have had trouble with it ever since.  I tried special shoes 
and did not help.  I cannot hardly walk.  I don't think I 
could do training"

As a result, the veteran was discharged from service.  His 
revised profile, based on the most recent testing, and 
assigned by the Medical Board as to his documented losses at 
enlistment for which he was being separated, was "3".  

The pertinent legal document, a DA Form 2496, signed by the 
veteran and witnessed by the commander, reflected that the 
veteran had applied for separation from service because of 
not meeting medical fitness (entrance) standards under 
appropriate regulations.  

Service records do not confirm any extended or significant 
exposure to noise or ear infection, etc.

The veteran filed his claim for compensation for hearing loss 
in 2002.  He stated in the application that he had been in a 
battery field training battalion (artillery) and he felt that 
the loud artillery fire had damaged his ears.

A statement is of record from JRL, D.O., dated in September 
2004, to the effect that the veteran had been seen at his at 
that time for an evaluation of his complaints of difficulty 
in hearing.  No records were reviewed at the time of the 
visit.  

A raw report of audiological testing was submitted, dated 
September 2004, showing hearing loss in both ears 
approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
90
80
LEFT
30
30
70
95
100

His speech reception was 76 percent in both ears.

Analysis

The presumption of soundness is clearly rebutted by not only 
an induction examination on June 11, 1976, but by repeated 
testing the same day.  Both of these clearly and 
unequivocally demonstrate the presence of a hearing loss 
prior to active service.  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.

The veteran was in service from June 11 to July 7, 1976, but 
there is no persuasive evidence to confirm that he was 
exposed to any significant or extended loud noises during the 
period from June 11 when he entered service, until the final 
separation (Medical Board) examinations on June 22, 23 and 
26, all of which showed wildly inconsistent and variable 
hearing losses; reflected that he wished to leave service; 
and did not feel that he could (prospectively not 
retrospectively) undergo training.  The Medical Board agreed.  

The discharge date of July 7 reflects only that it took a few 
days to get the paperwork filled out, but it is clear that 
after the last hearing examination, he had not participated 
in any sort of training wherein he was exposed to noise.  In 
fact, there is nothing to reflect that he had such exposure 
at any time during his minimal number of days in service.

In this case, it is particularly helpful that the veteran had 
a Medical Board examination prior to discharge from service.  
At that time, the Medical Board had contemporaneous 
audiological reports.  Significantly, the conclusion was that 
the veteran's preexisting hearing loss was not aggravated by 
active service [albeit his overall hearing profile was 
revised to "3" based on inconsistent but often escalating 
test results, sometimes in the space of hours].  That is, the 
Medical Board at the time had a factual predicate on which to 
support the conclusion.  Miller v. West, 11 Vet. App. 345, 
348 (1998) (a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record).  Thus, this medical report is of 
high probative value.  Additionally, there is no other 
medical report or opinion that tends to link the veteran's 
claimed hearing loss to service.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The veteran has also claimed that he was exposed to artillery 
fire in training in service.  However, while he was in fact 
technically assigned to such a unit, service records do not 
show that he ever reached that far into service regimen, 
i.e., undergoing such firing exposure.  That is not supported 
by the actual clinical records in the file.  He himself opted 
to leave the service citing his hearing loss and an ankle 
problem, neither of which he contemporaneously alleged was 
due to service.  In that regard, the Board would note that 
this was confirmed by the veteran himself when he stated that 
he felt that his disabilities would (prospectively) preclude 
him from doing training, not that he had already done 
training and had been injured therein.

Moreover, the nature of the audiometric findings on the 
repeated audiometric tests identified above appear to be 
reflective not of increased hearing loss but an inversely 
authentic test response given at the time of the testing as 
his discharge became more imminent.  As stated above, the 
Medical Board, in identifying the profile as "3" was 
clearly not indicating an increase in his loss, but rather 
revising the initial estimate based on repeated test findings 
within a space of a very brief period of time.

The veteran is the only one who has associated hearing loss 
to service.  He is not qualified to render such an opinion, 
and in any event, the Board does not find his statements in 
that regard to be either persuasive or particularly credible. 

The veteran has submitted clinical data showing care since 
service to include documented hearing loss in 2004.  In that 
regard, the audiometric findings do indeed now show hearing 
loss, bilaterally.  

However, it is noted that the hearing loss demonstrated 
therein is essentially, in fact, of a generally lesser degree 
than on one or more occasions when he was tested in service.  

In light of the absence of competent medical evidence linking 
hearing loss to active service, the claims must be denied.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral defective hearing is denied.


REMAND
Heart Murmur

The veteran contends that he was found to have a heart murmur 
in service; that he was told that he had a heart condition in 
service; and that this had continued to present.

It is unclear the nature of findings in service with regard 
to his heart although some medical records are in the file.

Since service, he has been seen for heart problems including 
murmur(s).  

The veteran has been seen by private physicians for heart 
complaints.  One physician, SPH, M.D., identified mitral 
valve and tricuspid valve insufficiencies. 

In his initial statement, the physician indicated that the 
condition "might or might not be related to military 
service."  The recent diagnosis was pulmonic valve with 
trace pulmonic insufficiency based on electrocardiogram (ECG) 
findings.

Recent private medical records, including specific medial 
opinion from SPH, M.D., dated in September 2004, has since 
been introduced to the effect that the veteran's "medical 
condition of valvular disease is as likely as not to be 
related to his military service."  However, that opinion is 
not annotated to the findings in service and since which 
support the in-service incurrence or aggravation or 
chronicity since service as would support such an opinion.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The veteran is entitled to substantive and procedural due 
process and this includes credible medical opinions.  And 
while the Board is not prepared, at this time, to accept the 
sole opinion of record in this case with regard to the 
etiology of the veteran's heart murmur(s) or other heart 
conditions, it is not prepared to dismiss the opinion out of 
hand without a sound medical basis for doing so.  

As a result, the Board has no option but to remand the case 
on this issue for further development.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ask the veteran to 
obtain or with the veteran's release, 
should contact Dr. H for, the rationale 
for his opinion of September 2004 to 
include any additional clinical 
information he may in his files.

3.  The case, along with all evidence of 
record, should be forwarded to a VA 
physician with appropriate expertise for 
an opinion as to the following: (a) what 
was the nature of the veteran's heart 
condition, if any, in service, and the 
appropriate diagnosis thereof; (b) what 
is his current heart disability; (c) what 
is the etiology and duration of his 
current heart disability; and (d) what is 
its relationship to anything of service 
origin or aggravation; (e) if the veteran 
had identifiable preexisting heart 
problems, were they altered or in any 
way, increased in or as a result of 
service, and if so, on what can this 
opinion be reached?  The opinions should 
be annotated to the evidence of record.  

4.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned for further appellate 
review.  The veteran need do nothing 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


